DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 8-10, 12 and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0332784 to Yan.

	As per claim 1, Yan teaches a shift register, comprising: 
a forward scanning input sub-circuit (Fig. 3, M1) for pre-charging a potential of a pull-up node (Fig. 3, PU) by an operation level signal under control of a forward input signal (Fig. 3, INPUT_F) and a forward scanning signal (Fig. 3, FW) during forward scanning; 
a backward scanning input sub-circuit (Fig. 3, M2) for pre-charging the potential of the pull-up node (Fig. 3, PU) by an operation level signal under control of a backward input signal (Fig. 3, INPUT_W) and a backward scanning signal (Fig. 3, BW) during backwards scanning; 
an output sub-circuit (Fig. 3, M3) for outputting a clock signal (Fig. 3, CLK) through a signal output terminal (Fig. 3) under control of the potential of the pull-up node; 
wherein the pull-up node is a connection node of the forward scanning input sub-circuit, the backward scanning input sub- circuit and the output sub-circuit (Fig. 3).

As per claim 2, Yan teaches the shift register according to claim 1, further comprising: 
a forward scanning reset sub-circuit (Fig. 3, M1/M4/M14) for resetting the pull-up node by a non-operation level signal under control of a forward reset signal (Fig. 3, VSS and INPUT_F) and the forward scanning signal during forwards scanning; 
a backward scanning reset sub-circuit (Fig. 3, M2/M4/M14) for resetting the pull- up node by the non-operation level signal under control of a backward reset signal (Fig. 3, VSS and INPUT_W) and the backward scanning signal during backwards scanning.

As per claim 3, Yan teaches the shift register according to claim 1, further comprising: 
a pull-down control sub-circuit (Fig. 3, M9/M5/M8/M6) for controlling a potential of a pull-down node (Fig. 3, PD) under control of the operation level and the potential of the pull-up node (Fig. 3, gate of M5 is under control of PU node via M8); 
a pull-down sub-circuit (Fig. 3, M8/M6) for pulling down the potential of the pull-down node by the non-operation level signal under control of the potential of the pull-up node (Fig. 3, gate of M6 is connected to PU); 
a noise reduction sub-circuit (Fig. 3, M5/M9) for reducing an output noise (paragraph 46) of the pull-up node and the signal output terminal by the non- operation level signal under control of the pull-down node (paragraph 56, “the pull -down control node PD_CN and the pull -down node PD are at a high level, the tenth thin film transistor M10 and the fourteenth thin film transistor M14 are turned on, the pull-up node PU and the output terminal OUTPUT (N) are continuously discharged respectively, so that an emergence of noise is avoided”); 
wherein the pull-down node is a connection node of the pull- down control sub-circuit, the pull-down sub-circuit and the noise reduction sub-circuit (Fig. 3).

	As per claim 8, Yan teaches the shift register according to claim 1, wherein the output sub-circuit comprises an output transistor (Fig. 3, M3) and an output capacitor (Fig. 3, C); wherein a control electrode of the output transistor is connected to the pull-up node, a first terminal of the output transistor is connected to a first clock signal terminal (Fig. 3, CLK), and a second terminal of the output transistor is connected to an output terminal; a first terminal of the output capacitor is connected to the pull-up node, and a second terminal of the output capacitor is connected to the output terminal (Fig. 3).

	As per claim 9, Yan teaches the shift register according to claim 3, wherein the pull-down control sub-circuit comprises a first pull-down control transistor (Fig. 3, M5) and a second pull-down control transistor (Fig. 3, M9); wherein a first electrode of the first pull-down control transistor is connected to a first electrode of the second pull-down control transistor (Fig. 3, electrodes connected to CLKB), a second electrode of the first pull-down control transistor is connected to the pull-down node (Fig. 3), and a control electrode of the first pull-down control transistor is connected to a second electrode of the second pull-down control transistor (Fig. 3, gate of M5 connected to M9); both the first electrode and a control electrode of the second pull-down control transistor are connected to a first control signal terminal (Fig. 3, CLKB), and the second electrode of the second pull- down control transistor is connected to the control electrode of the first pull-down control transistor and the pull-down sub- circuit (Fig. 3).

	As per claim 10, Yan teaches the shift register according to claim 3, wherein the pull-down sub- circuit comprises: a first pull-down transistor (Fig. 3, M6) and a second pull-down transistor (Fig. 3, M8); wherein a first electrode of the first pull-down transistor is connected to the pull-down node (Fig. 3, electrode of M6 connected to PU), a second electrode of the first pull-down transistor is connected to a low level terminal (Fig. 3, M6 connected to VSS), and a control electrode of the first pull-down transistor f is connected to the pull-up node (Fig. 3, gate of M6 connected to PU); a first electrode of the second pull-down transistor is connected to the pull-down control sub-circuit (Fig. 3, M8 connected to PD_CN), a second electrode of the second pull-down transistor is connected to the low level terminal (Fig. 3, M8 connected to VSS), and a control electrode of the second pull- down transistor is connected to the pull-up node (Fig. 3, gate of M8 connected to PU).

claim 12, Yan teaches the shift register according to claim 1, further comprising: an output reset sub-circuit (Fig. 3, M1/M2/M4/M14/M9) for resetting a signal output by the signal output terminal by the non-operation level signal under control of a second control signal (Fig. 3, CLKB controls M9 which is being construed as part of the reset sub-circuit) after scanning of each frame ends up.
	As per claim 14, Yan teaches a driving method of the shift register according to claim 1, comprising: in a forward scanning pre-charge phase, pre-charging a pull-up node by adopting a forward scanning input sub-circuit; in a backward scanning pre-charge phase, pre-charging the pull-up node by adopting a backward scanning input sub-circuit (paragraphs 7 and 10).

	As per claim 15, Yan teaches the driving method of the shift register according to claim 14, further comprising: in a forward scanning reset phase, resetting the pull-up node by adopting a forward scanning reset sub-circuit (Fig. 3, M14); in a backward scanning reset phase, resetting the pull-up node by adopting a backward scanning reset sub-circuit (Fig. 3, M4, paragraphs 7 and 10).

	As per claim 16, Yan teaches the driving method of the shift register according to claim 14, wherein the forward scanning pre-charge phase comprises: controlling the forward scanning input sub-circuit to be turned on by a forward input signal provided by a first signal terminal (Fig. 3, INPUT_F) and an operation level signal provided by a forward scanning control terminal (Fig. 3, FW), and pre-charging the pull-up node by the operation level signal provided by the forward scanning control terminal (Fig. 3); the backward scanning pre-charging phase comprises: controlling the backward scanning input sub-circuit to be turned on by a backward input signal provided by a second signal terminal (Fig. 3, INPUT_W) and an operation level signal provided by the backward scanning control terminal (Fig. 3, BW), and pre-charging the pull-up node by the operation level signal provided by the backward scanning control terminal (Fig. 3).

	As per claim 17, Yan teaches the driving method of the shift register according to claim 15, wherein the forward scanning reset phase comprises: controlling the forward scanning reset sub-circuit to be turned on by a forward reset signal provided by the second signal terminal (Fig. 3, INPUT_W resets M4) and the operation level signal provided by the forward scanning control terminal (Fig. 3, paragraph 41, FW is high while BW is low), and resetting the pull-up node by a non-operation level signal provided by the backward scanning control terminal (paragraph 7); the backward scanning reset phase comprises: controlling the backward scanning reset sub-circuit to be turned on by a backward reset signal provided by the first signal terminal (Fig. 3, INPUT_F resets M14) and an operation level signal provided by the backward scanning control terminal (Fig. 3, paragraph 41, BW is high while FW is low), and resetting the pull-up node by a non-operation level signal provided by the forward scanning control terminal (paragraph 10).

	As per claim 18, Yan teaches a gate driving circuit, comprising multiple shift registers connected in cascades, wherein the shift register is the shift register according to claim 1 (Fig. 5).

	As per claim 19, Yan teaches a display apparatus, comprising the gate driving circuit according to claim 18 (paragraph 5).

Allowable Subject Matter

Claims 4-7, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694